DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant's amendment filed on 21 December 2021 has been entered. No claims have been amended. Claim 1-18 have been cancelled. Claims 21-35 have been added. Claims 19-35 are still pending in this application, with claim 19 being independent.

Election/Restrictions
Applicant’s election without traverse of the portable lighting system, Group I, claims 19-20, in the reply filed on 21 December 2020 is acknowledged. The restriction previously set forth on 21 October 2020 is withdrawn in light of Applicant’s amendment cancelling remaining group II and group III. 

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “810” has been used to designate both the AC input and bottom tracks 645, see Figs. 23 and 25.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Carpoff (US 2016/0281938 A1), in view of Yoshimori et al. (US 2004/0170022 A1, herein referred to as: Yoshimori).
Regarding claim 19, Carpoff teaches or suggests a portable lighting system (Figs. 1-24, and paragraph [0023]), comprising: a light tower (300), comprising: an extendible mast (paragraph [0074]); a light coupled to the mast (at portion 400, paragraph [0068]); and a power input (the light comprises, at least, a power input to receive power from 500) configured to 
Carpoff does not explicitly teach that the portable inverter is configured to be removably coupled to the light tower to connect the power output to the power input.
Yoshimori teaches or suggests (Fig. 1) portable power component (6) is configured to be removably coupled (via wheels) to the light tower (1, 2) to connect the power output to the power input (via cabling 9, 8 and connector 7).
Therefore, it would have been obvious for a person of ordinary skill in the art, as of the effective filing date of the claimed invention, to have modified the device of Carpoff and incorporated the teachings of the portable inverter is configured to be removably coupled to the light tower to connect the power output to the power input, such as taught or suggested by Yoshimori, in order to improve the utility and/or marketability of the device (i.e. by providing a feature to allow the inverter to be removed for replacement/repair/substitution, without requiring .

Claims 30-35 are rejected under 35 U.S.C. 103 as being unpatentable over Carpoff, in view of Yoshimori, as applied to claim 19 above, and in further view of Fry et al. (US 2015/0171632 A1, herein referred to as: Fry).
Regarding claim 30, Carpoff teaches or suggests (Figs. 1-24 and paragraph [0023]) the portable inverter (the inverter within power management component 500) further comprising: an electrical inverter (paragraphs [0023], [0027], and [0028]) configured to convert direct current (DC) power to alternating current (AC) power (as described in paragraphs [0023], [0027], and [0028]); the power output electrically coupled to the electrical inverter and configured to supply AC power from the electrical inverter to the power input (the light of the light tower must have an electrical input, the inverter of the power management component 500 must have a power output to provide power to said light of the light tower, as described in paragraphs [0023], [0027], [0028]).
Neither Carpoff, nor Yoshimori explicitly teach or suggest that said portable inverter comprises a closed battery receiver configured to receive a battery, wherein the closed battery receiver is electrically coupled to the electrical inverter to supply DC power from the battery to the electrical inverter; an open battery receiver configured to receive a battery, wherein the open battery receiver is electrically coupled to the electrical inverter to supply DC power from the battery to the electrical inverter.
Fry teaches or suggests (Figs. 1-13) a portable inverter (10) comparing a closed battery receiver (12, paragraph [0042]) configured to receive a battery (14, paragraph [0032]), wherein 
Therefore, it would have been obvious for a person of ordinary skill in the art, as of the effective filing date of the claimed invention, to have modified the device of Carpoff and incorporated the teachings of said portable inverter comprises a closed battery receiver configured to receive a battery, wherein the closed battery receiver is electrically coupled to the electrical inverter to supply DC power from the battery to the electrical inverter; an open battery receiver configured to receive a battery, wherein the open battery receiver is electrically coupled to the electrical inverter to supply DC power from the battery to the electrical inverter, such as taught or suggested by Fry, in order to improve the utility of the device (i.e. by providing a power component with numerous means to power the inverter and/or power additional devices, and/or provide a compact portable power source for the light tower).
Regarding claims 31-33, neither Carpoff nor Yoshimori explicitly teach or suggest an extendable and collapsible handle with a locking mechanism used to maintain a height of the handle (as recited in claim 31); or a plurality of wheels configured to allow the inverter to be transported via the set of wheels by a user (as recited in claim 32) or a plurality of side handles configured to allow the portable inverter to be lifted by a user (as recited in claim 33).
Fry teaches or suggests (Figs. 1-13) an extendable and collapsible handle (30) with a locking mechanism used to maintain a height of the handle (as described in paragraph [0033]); or a plurality of wheels (26) configured to allow the inverter to be transported via the set of wheels 
Therefore, it would have been obvious for a person of ordinary skill in the art, as of the effective filing date of the claimed invention, to have modified the device of Carpoff and incorporated the teachings of an extendable and collapsible handle with a locking mechanism used to maintain a height of the handle (as recited in claim 31); or a plurality of wheels configured to allow the inverter to be transported via the set of wheels by a user (as recited in claim 32) or a plurality of side handles configured to allow the portable inverter to be lifted by a user (as recited in claim 33), such as taught or suggested by Fry, in order to improve the marketability of the device (i.e. by providing features which ease transportation of the device by a user and/or facilitate lifting of the device by a user). 
Regarding claim 34, neither Carpoff, Yoshimori, nor Fry explicitly teach or suggest the portable inverter is configured to be substantially 19 inches in height, 19 inches in width, and 16.5 inches in depth.
However, it would have been obvious for a person of ordinary skill in the art, as of the effective filing date of the claimed invention, to have modified the device of Carpoff and formed the portable inverter to be substantially 19 inches in height, 19 inches in width, and 16.5 inches in depth, since it has been held by the courts that, where the only difference between the prior art 
Regarding claim 35, neither Carpoff nor Yoshimori explicitly teach or suggest the portable inverter further comprises a power input receptacle configured to directly charge the battery located inside the closed battery receiver.
Fry teaches or suggests (Figs. 1-13) the portable inverter (10) further comprises a power input receptacle (214, paragraph [0060] or 222, paragraph [0051]) configured to directly charge the battery (14) located inside the closed battery receiver (12).
Therefore, it would have been obvious for a person of ordinary skill in the art, as of the effective filing date of the claimed invention, to have modified the device of Carpoff and incorporated the teachings of the portable inverter further comprises a power input receptacle configured to directly charge the battery located inside the closed battery receiver, such as taught or suggested by Fry, in order to improve the performance and/or marketability of the device (i.e. by providing features which allow the internal charge storage devices to be charged or recharged directly in the event of low power output or failure).




Allowable Subject Matter
Claims 20-29 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 20, the prior art of record does not teach, or merely suggest, a the light tower further comprises: a base including the power input; and a stabilizer platform pivotally connected to the base, the stabilizer platform configured to pivot between a raised position and a lowered position relative to the base; wherein in the raised position, the stabilizer platform covers the power input; wherein in the lowered position, the power input is exposed and the stabilizer platform is configured to stabilize the light tower; and wherein the inverter is supported by the stabilizer platform when the power output of the inverter is connected to the power input of the light tower. 
The closest prior art of record, Carpoff and Yoshimori, teach or suggest various features of the claimed invention, but neither Carpoff and Yoshimori teach, or merely suggest: “…a the light tower further comprises: a base including the power input; and a stabilizer platform pivotally connected to the base, the stabilizer platform configured to pivot between a raised position and a lowered position relative to the base; wherein in the raised position, the stabilizer platform covers the power input; wherein in the lowered position, the power input is exposed and the stabilizer platform is configured to stabilize the light tower; and wherein the inverter is supported by the stabilizer platform when the power output of the inverter is connected to the power input of the light tower…,” as recited in combination with all of the limitations of claims 19 and 20.
Claims 21-29 are allowable as they depend upon, and further limit, allowable claim 20.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: see PTO-892 for pertinent prior art not relied upon for rejection.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Colin J Cattanach whose telephone number is (571)270-5203.  The examiner can normally be reached on Monday - Friday, 9:30 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on (571) 272-7044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.








Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/COLIN J CATTANACH/Examiner, Art Unit 2875